Citation Nr: 0841060	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for PTSD.


FINDING OF FACT

The occupational and social impairment from the veteran's 
PTSD more nearly approximates total than deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2008).



Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted f there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.

The evidence supporting the veteran's claim includes VA 
outpatient treatment records and the findings recorded on two 
VA psychiatric examinations.  When examined by the VA in 
January 2006, it was reported that the veteran was distracted 
and had poor concentration.  He related that he experienced 
flashbacks almost daily.  He offered minimal responses to 
questions.  Although he was making an effort to be 
cooperative, he was quite withdrawn.  He had a short-term 
memory loss.  It was indicated that he had obsessive and 
ritualistic behavior, and he was particularly vigilant in 
checking his environment for safety.  The veteran stated that 
he was always checking to see if there were any Germans 
behind him.  He was withdrawn and his mood was depressed.  He 
claimed that he suffered from severe insomnia, and that he 
had difficulty falling and staying asleep, and that he had 
multiple awakenings throughout the night.  The diagnosis was 
PTSD, and the examiner assigned a Global Assessment of 
Functioning score of 45.  

The physician stated that there had been an increase in the 
veteran's symptoms of PTSD since the previous evaluation, and 
that there was a resulting decrease in his functioning.  He 
noted that the veteran had recently been placed on medication 
for PTSD for the first time, but it apparently had not helped 
much.  The veteran had experienced stressors during the 
previous year, including his bypass surgery and his wife's 
failing health.  These factors led the examiner to conclude 
that the veteran's PTSD had worsened over the previous year 
or so and had disabled him to the extent he was unemployable 
due to PTSD.  

The veteran was again afforded a VA psychiatric examination 
in August 2007.  He reported a markedly increased degree of 
subjective distress and intensity of PTSD symptoms over the 
past several years.  These were most notably recurrent and 
intrusive distressing recollections of multiple traumatic 
events in service.  He said he experienced dreams of such 
events and that, at times, he felt as if the events were 
recurring.  He related that he had intense psychological 
distress and physiological reactivity when exposed to 
internal or external cues which symbolized or resembled 
aspects of the traumata.  The veteran indicated that he made 
persistent efforts to avoid thoughts, feelings, and 
conversations as well as activities, places and people that 
aroused recollection of the traumata.  He claimed to have a 
markedly diminished interest in participation in significant 
activities, a restricted range of affect and multiple 
persistent symptoms of increased arousal, including 
difficulty staying asleep, hypervigilance and an exaggerated 
startle response.  He experienced moderate depression which 
was directly related to intrusive PTSD symptoms.  The 
examiner observed that the veteran became visibly upset when 
discussing aspects of the war, including the death in combat 
of one of his brothers.  

Following the examination, the diagnosis was PTSD, and a 
Global Assessment of Functioning score of 40 was assigned.  
The examiner noted that the veteran was suffering from 
chronic PTSD that had increased significantly in severity 
over the past few years.  He stated that this was probably 
due to a combination of triggering events, including the war 
in Iraq, the fact that he was no longer working, and 
increased medical problems for himself and his spouse.  

The Board acknowledges that some of the findings recorded on 
the VA psychiatric examinations would not support a higher 
rating.  In this regard, the Board points out that the most 
recent examination showed no psychotic symptoms or 
inappropriate behavior, and the veteran was able to maintain 
minimal personal hygiene.  Further, he demonstrated no 
obsessive or ritualistic behavior.  The Board points out, 
however, that he did have panic attacks, serious, chronic 
insomnia, chronic depression and anxiety.  It is significant 
to observe that the examiner concluded in January 2006 that 
the veteran was unable to work as a result of the severity of 
the symptoms of his PTSD.  Similarly, both physicians 
believed that the veteran's PTSD had increased in severity.  

Under the benefit of the doubt rule embodied in 38 U.S.C.A. § 
5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this 
case, the Board concludes that the evidence concerning the 
severity of the veteran's PTSD is at least in equipoise, and 
that, therefore, a 100 percent evaluation is warranted.  


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


